Dryden, Judge,
delivered the opinion of the court.
This is a bill of injunction, brought in the name of the State of Missouri, at the relation of Connelly and others, to restrain the County Court of Platte county, as well from issuing bonds in payment of one hundred thousand dollars of stock, subscribed by said county to said railroad company on the 3d of January, 1860, as from levying and collecting a tax to pay said subscription or bonds. The ground of complaint, alleged in the bill, is that “ the County Court, at the instance of the railroad company, by an order of said court, made a subscription of one hundred thousand dollars of stock to said railroad company, without causing an election to be held by the people of said county to ascertain as to whether such subscription should be made, or as to whether the same shouldbe paid by issues of county bonds or taxation and that the court is threatening to issue bonds for the amount of the stock, and to levy and force the collection of a tax to pay said bonds. The defendants demurred, and assigned for cause, that the State was improperly made party plaintiff, and that the petition did not state facts sufficient to consti*498tute a cause of action; and that there was no equity in the bill. The court sustained the demurrer, and judgment was rendered for the defendants, from which the plaintiff appealed.
1. There is nothing in the petition which shows or pretends to show that the State of Missouri has any interest, legal or equitable, in the subject matter of the controversy; and the suit was therefore improperly brought, and cannot be maintained in the name of the State.
2. If the County Court should do all that the bill charges it has threatened to do — issue the bonds and levy and collect the tax — it does not appear that the injury to the tax-payers would be irreparable, or such as could not be redressed by action at law; and, unless it thus appears, it is not a case for equitable relief.
The bill is based upon the assumption that the vote of the people was an indispensable pre-requisite to the action of the court; that without such vote the County Court had no jurisdiction, and its action was a nullity. If this be true, then a sale of the tax-payer’s property, under the proceedings, would not divest the owner of his title, (no other considerable injury could result to the relators,) and he could maintain his action at law for the property, or for damages for taking it. And so the bill contains no equity. (Sayre v. Tompkins, 23 Mo. 443.) The demurrer was well taken.
Let the judgment be affirmed;
the other judges concurring.